IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-1661/1662-08


 
EDUARDO GUERRERO, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



Hervey, J., announced the judgment of the Court and delivered an opinion in which
Keller, P.J.,  and  Price, and  Keasler, JJ., joined.  Cochran, J., filed a concurring opinion
in which Womack, J., joined.   Holcomb, J., filed a dissenting opinion in which Meyers and
Johnson, JJ., joined.		

O P I N I O N 

	We granted discretionary review in this "multiple-punishments" double-jeopardy case to
decide whether appellant may lawfully be convicted and punished (two 45-year concurrent prison
terms) in the same proceeding for manufacturing and also for possessing with intent to deliver more
than 4 but less than 200 grams of the same controlled substance (methamphetamine).  We decide that
these convictions and punishments do not violate double-jeopardy principles.
	In cause number 2006-CR-9269, appellant was indicted for manufacturing more than 4 but
less than 200 grams of methamphetamine.  In cause number 2006-CR-4524, he was indicted for
possessing with intent to deliver more than 4 but less than 200 grams of methamphetamine (count
1) and also for possessing more than 4 but less than 200 grams of methamphetamine (count 2). 
These cases were tried together in a single proceeding.  The evidence shows that the police
discovered appellant operating a methamphetamine lab in his home where the police seized three
glass containers containing a total of 80.45 grams of methamphetamine that appellant had
manufactured (74.62 grams in one container, 4.49 grams in another container, and 1.34 grams in the
other container).  This methamphetamine had not yet been converted into a final, usable product. 
A Department of Public Safety Chemist (Budge) testified that the methamphetamine in each
container was in a single layer of a two-layered, liquid solution.  Budge testified:
	Q. [STATE]: I want to draw your attention specifically to a few, I guess, specific
items and-located within an exhibit, State's Exhibit Number 40 in one of the
buckets, was a Converse Number 06-220, a number that they assigned the evidence
there at the police station?

	A. [BUDGE]: Yes.

	Q. And that bucket also contains your lab number of 345971.  Did you conduct an
analysis on that item found under Number 06-220?

	A. Yes, I did.

	Q. And what kind of test did you perform on that item?

	A. I did obtain a weight.  I did a preliminary test on the substance.  And I also did the
confirmation test on it.  And I also did a test because-it's a quantitative test to
determine the percentage of the active ingredient in the substance also.
 
	Q. And Exhibit 06-220, what was the exhibit?

	A. The exhibit was a glass container containing a two-layered solution.  It was a top
layer and a bottom layer.  And I did tests on both layers.  And my testing indicated
that the meth would have been on the top layer.  So that's the net weight that I have
given is just of the top layer.

	Q. And what weight did you obtain for the top layer?

	A. It was 74.62 grams.

	Q. And what substance-controlled substance did it come back as being?

	A. It did contain methamphetamine in that solution.

	Q. Next, I want to draw your attention to the Converse Evidence Number 41, which
is a bucket that also contains the Lab Number 345971.  Did you conduct testing on
06-229?

	A. Yes.

	Q. And what was 06-229-the items in it that was submitted?

	A. It was a-like a soda-water plastic bottle containing-once again it was a two-layer
liquid.  And I did tests on both solutions and determined that the bottom layer would
have been the one that contained the methamphetamine, so my net weight indication
is of just the bottom layer.

	Q. And what was the weight?

	A. It was 4.49 grams.

	Q. And, again, what was the substance that it tested for?

	A. And I did do the similar-the test as I did on the other exhibit, the preliminary test
and the GCMS, and it did contain also methamphetamine.

	Q. Next, I'd like to draw your attention to Converse Exhibit 06-235, which is located
within State's Exhibit Number 39, which is also a bucket with the Lab Number
345971.  Did you conduct an analysis on 06-235?

	A. Yes, I did.

	Q. And what was the item that was submitted for testing under that number?

	A. It was a glass jar containing a two-layer liquid.  And I tested the bottom layer. 
And it was 1.34 grams.  And it did contain methamphetamine.
 
	Budge also described the process for manufacturing methamphetamine and the process for
converting this manufactured methamphetamine into a final, usable product.
	Q. The ephedrine or pseudoephedrine, is that the-is that used in the manufacturing
process of methamphetamine?

	A. Pseudoephedrine or ephedrine happens to be the immediate precursor to the
methamphetamine, so, yes, it's the chemical we see mostly associated-mostly-or
associated mostly with the manufacturer [sic] of methamphetamine.

	Q. Could you talk the jury through the process of manufacturing methamphetamine
or at least the process you believe would have been used based on the items seized
from this laboratory.

	A. The procedure very, very short-quickly, I'll try to go through it as quickly as I
can-encompasses taking pseudoephedrine tablets and crushing them up, extracting
the pseudoephedrine out of them, and when you do that, it leaves behind this-what
we call pill dough that would be the-it would be similar to 06-0241-the Converse
Number 06-241, that would be what would be left over.

	Q. The blue powder?

	A. Yes.

	And then once you extract the pseudoephedrine out of the tablets, what you would
do is you would take that and you would add a couple of other chemicals to it.  And
then the one procedure that this-what this appeared to be would be using iodine and
red phosphorous [sic].  And iodine could be attained from-usually it's being attained
from tincture of iodine.  And the procedure how to do that is that you take tincture
of iodine and you take hydrogen peroxide and hydrochloric acid and you mix them
together and the iodine will come out of the solution as gray powder or powdery-it's
actually a metal-looking substance.  And you take this iodine, and they mix it with
the red phosphorus.

	And red phosphorus is quite easily attained from the striker pads off matches-of
safety matches.  And there is red phosphorus on those striker pads so it's quite easy
to extract it out using some kind of organic solvent.

 You mix pseudoephedrine, iodine, red phosphorus together-and typically it's
heated in some type of container on a hot plate.  And once you do this, you
actually create methamphetamine from the pseudoephedrine.  I mean, that's
how simple it really is.  It's a one-step-type thing.

	And then from there, there's a series of procedures that you use to get rid of the
iodine and the red phosphorous [sic] cause you don't want those in your finished
product.  And there's an extraction procedure to get rid of those.  Once you get rid
of those, you have to convert your methamphetamine into a usable product.  And it's
typically turned into a water-soluble salt using hydrochloric acid.

	So the actual active ingredient or the actual form the methamphetamine is in is
methamphetamine hydrochloride.  So it's a salt form of methamphetamine; it's water
soluble.  Methamphetamine by itself is not water soluble.  It's a slightly volatile
liquid that's not-that doesn't dissolve in water.  And so it's kind of hard to consume,
so you have to go through this procedure, what they call powdering out using
a-typically, they'll use a generator that creates the hydrogen chloride or the
hydrochloric acid.  And once you do that, you're done.  That's the end product.

	Q. I want to show you some pictures.  In Exhibit 27, this is-there's been testimony
that this was the Exhibit, I believe, 220 that was submitted to you for the testing
that's located within the bucket.

	A. Okay.

	Q. Is that what you're talking about the separation process?

	A. Yes.  That is the-a really good indication of what the two-layer solution would
look like.  There's a top layer that's an organic solution and a bottom layer which is
an aqueous solution or-it means it has water in it.

	Q. Okay.

	A. So that's a good picture of a separation of the two liquids.
* * *
	Q. This item was seized from the home.  It's a coffee--

	A. It's a coffee pot.

	Q. -pot with a tube coming out of it.  Can you explain kind of what that might have
been used for.

	A. This is a real common thing that I see being used as a generator of hydrochloric
acid.  And what they do is they mix chemicals in the pot.  And when they mix them
together, it creates hydrogen chloride, which is anhydrous hydrochloric acid.

	Hydrochloric acid is actually hydrogen chloride dissolved in water.  And so to get it
away from the water or create it as a gas you can use something like this.  And what
they do is they-the gas will come out of the hose and you stick the hose under your
solution of methamphetamine.  And when the methamphetamine comes in contact
with the hydrogen chloride, it becomes their finished product.  We call them gas
generators because it makes gas even though the gas is-it's hydrogen chloride.

(Emphasis supplied). (1)
	During closing jury arguments, the State referred only to the container with 74.62 grams of
methamphetamine as evidence of the "between four and 200 grams at that level that we're dealing
with here in this case." (2)  The State made no claim that the methamphetamine in each of the three
containers was a separate offense, which might have required an election by the State.  See generally
Phillips v. State, 193 S.W.3d 904 (Tex.Cr.App. 2006).  For example, the State made no claim that
it was relying on the 74.62 grams of methamphetamine in one of the containers for a conviction on
one of the charged offenses and that it was relying on the methamphetamine in any of the other
containers (one containing 4.49 grams and the other containing 1.34 grams) for a conviction on any
of the other charged offenses. (3)  And the jury was not instructed under an each-container-is-a-separate-offense theory of liability, which might have required juror unanimity as to each container. 
See generally Ngo v. State, 175 S.W.3d 738 (Tex.Cr.App. 2005).  The jury convicted appellant of
all three charged offenses "as charged in the indictment." (4)  We also note that the State argued on
direct appeal that appellant "was convicted for possessing with intent to deliver 74.62 grams" and
that "appellant was also found guilty of the separate offense of manufacture of a controlled substance
in cause number 2006-CR-9269, and this conviction, along with the possession of a controlled
substance with intent to deliver under cause number 2006-CR-4524, should be affirmed."  It is, thus,
clear that appellant was convicted for manufacturing and also for possessing with intent to deliver
the same methamphetamine. 
	Appellant claimed on direct appeal that it violated double-jeopardy principles for him to be
convicted and punished for these two offenses.  Finding this Court's decision in Lopez v. State (5)
controlling, the court of appeals decided that these two offenses are the "same" under double-jeopardy principles because appellant's "manufacture of, and possession with intent to distribute,
the same cache of methamphetamine were the result of the same original impulse" along "a
continuum in the line of drug distribution."  See Guerrero v. State, 271 S.W.3d 309, 316-18
(Tex.App.-San Antonio 2008). (6)  The court of appeals vacated the manufacturing conviction and
upheld the possession with intent to deliver conviction.  See id.  We granted review on the following
ground presented in the State's discretionary review petition:
	The Court of Appeals erred in finding that jeopardy barred the prosecution of
manufacturing methamphetamine and possession with intent to deliver
methamphetamine on the basis that those offenses were the result of the same
original impulse and could not be punished separately.  That Court's opinion
misconstrues this Court's opinion in [Lopez], and the Court of Appeals' holding is
contrary to the holding in several federal circuit courts on this same vitally important
question of state and federal law.
	Section 481.112(a), Tex. Health & Safety Code, defines the "offense" of "Manufacture
or Delivery of Substance in Penalty Group 1."  In relevant part, it provides that a person commits
an offense if the person "manufactures, delivers, or possesses with intent to deliver" a Penalty Group
1 controlled substance.  In Lopez, the defendant was convicted of delivery of cocaine (by offer to
sell) and also of possession with intent to deliver the same cocaine on evidence that one morning he
offered to sell an undercover officer cocaine which he possessed later in the evening to complete the
sale.  See Lopez, 108 S.W.3d at 294-95.  The defendant claimed that double-jeopardy principles
prohibited him from being twice convicted and punished for this single sale of the same controlled
substance.  See id.
	Relying on the portion of the Supreme Court's Blockburger decision addressing "the
propriety of 'multiple punishments' assessed against a defendant, in a single proceeding, for his
multiple violations of the same narcotics statute by different acts," (7) this Court stated that the double-jeopardy test for "sameness" in these circumstances is
	whether the individual acts are prohibited, or the course of action which they
constitute.  If the former, then each act is punished separately. . . . If the latter, there
can be but one penalty.  Under Blockburger, this test hinges on the legislative intent
of the statute at issue.

See Lopez, 108 S.W.3d at 296 (footnote and internal quotes omitted).

	The double-jeopardy issue in Lopez, therefore, turned on a question of legislative intent.  See
Lopez, 108 S.W.3d at 296.  "[D]id the Legislature intend that individual steps taken toward a single
sale of a single quantity of a controlled substance constitute one violation of Section 481.112(a), or
did the Legislature intend that each step taken toward that single sale itself constitutes a different
violation of the statute, so that there would be potentially as many different offenses as there are
steps taken?"  See Lopez, 108 S.W.3d at 296 (footnote omitted).
	Noting that the ways of violating Section 481.112(a) are "points along a continuum in the
line of drug distribution, from its original manufacture until its physical delivery to the ultimate
consumer" and that the "gravamen of the offense of delivery is driven by the particular quantity of
a particular contraband substance," this Court decided that the Legislature intended that an offer to
sell a particular drug and the subsequent possession of that drug to complete that specific sale is one
offense for which the State may not obtain two convictions.  See Lopez, 108 S.W.3d at 297-300. (8) 
This Court also stated that allowing two convictions under these circumstances would violate
"double jeopardy under Blockburger because the steps in this single drug transaction were all 'the
result of the original impulse,' therefore each step was not a new bargain."  See Lopez, 108 S.W.3d
at 300-01; compare Blockburger, 284 U.S. at 303 (holding that each distinct sale of a discrete
quantity of the same drug to the same purchaser on different occasions constituted a distinct offense,
because "the first transaction, resulting in a sale, had come to an end.  The next sale was not the
result of the original impulse, but of a fresh one-that is to say, of a new bargain").  We set out the
holding in Lopez:
	[Section 481.112(a)], however, cannot be turned on its head to allow several
"delivery" convictions where there is only one single sale of one drug.  Therefore, we
hold that the offer to sell and the possession of drugs to complete that specific sale
is one single offense.  Although the State may charge the offense as being committed
in either of these modes, it cannot obtain two convictions for the same sale under
Section 481.112(a).  The entry of two convictions in this case violates double
jeopardy under the Blockburger test because the steps in this single drug transaction
were all "the result of the original impulse," and therefore each step was not a "new
bargain."

Lopez, 108 S.W.3d at 300-01 (footnotes omitted).

	We disagree with any suggestion in the court of appeals' opinion that the "continuum"
language in Lopez requires a decision that appellant cannot be convicted for manufacturing and also
for possessing with intent to deliver the same controlled substance.  This "continuum" language was
not meant to imply that Section 481.112(a) creates some all-encompassing offense of generally
engaging in the drug business rather than penalizing each act (manufacture and delivery) that it
describes.  See Blockburger, 284 U.S. at 302 ("The Narcotic Act does not create the offense of
engaging in the business of selling the forbidden drugs, but penalizes any sale made in the absence
of either of the qualifying requirements set forth.").  
	And we do not understand appellant to claim otherwise.  Instead, we understand appellant
to claim that, even though it is possible that manufacturing and possessing with intent to deliver the
same controlled substance could lawfully be prosecuted and punished as separate offenses when
accomplished by different acts, they may not lawfully be so prosecuted and punished in this case
"because the manufacture and possession with intent to deliver were one and the same act [or
transaction] under the facts of this case." We decide that manufacturing and possessing with intent
to deliver the same controlled substance may lawfully be prosecuted and punished as separate
offenses when accomplished by different acts.  Section 481.112(a) disjunctively proscribes these two
offenses, clearly indicating an intent that each is a separate offense.  In addition, the act of
manufacturing methamphetamine and the subsequent act of possessing this methamphetamine with
intent to deliver it are discrete acts with different impulses (one impulse to manufacture and another
impulse to possess for the purpose of delivering what has been manufactured).  Possessing this
controlled substance with intent to deliver it is a "new bargain" from the "original impulse" of
manufacturing it.  See Lopez, 108 S.W.3d at 296-97, 300-01.  When accomplished by different acts,
these are separate offenses under Blockburger, Lopez and the plain language of Section 481.112(a). (9)
	And we disagree with appellant that his "manufacture and possession with intent to deliver
were one and the same act under the facts of this case."  The evidence shows that appellant
manufactured the methamphetamine that was in the two-layered solution in each container.  This
manufacturing process was complete with the production of this methamphetamine even though,
during appellant's subsequent possession with intent to deliver this methamphetamine, appellant was
to perform "a series of procedures" on the solutions to "convert the methamphetamine into a usable
product." (10)  Appellant's manufacture of the methamphetamine and his subsequent possession with
intent to deliver it, though probably close in time, were discrete acts with different impulses (one
impulse to manufacture and another impulse to possess for the purpose of delivering what has been
manufactured).  Appellant did, therefore, manufacture and subsequently possess with intent to
deliver the same controlled substance by different and discrete acts.
	Assuming that appellant's "manufacture and possession with intent to deliver were one and
the same act under the facts of this case," we would still reject his double-jeopardy claim.  This
scenario would involve the same act or transaction (simultaneously manufacturing and possessing
methamphetamine with intent to deliver it) violating two distinct statutory provisions (manufacture
and delivery) as set out in Section 481.112(a).  In these circumstances, Blockburger contains a rule
of statutory construction which states:
	where the same act or transaction constitutes a violation of two distinct statutory
provisions, the test to be applied to determine whether there are two offenses or only
one is whether each provision requires proof of an additional fact which the other
does not.

See Blockburger, 284 U.S. at 304. (11)

	Under this Blockburger rule of statutory construction, the manufacture and possession-with-intent-to-deliver offenses are not the same because evidence that appellant manufactured
methamphetamine is not required to establish the possession-with-intent-to-deliver offense and
evidence of appellant's intent to deliver is not required to establish the manufacturing offense.  We
also note that federal courts, on facts legally indistinguishable from those in this case, have decided
that manufacturing and possessing with intent to deliver the same controlled substance are separate
offenses under a federal statute "virtually identical" to Section 481.112(a).  See United States v.
Miller, 870 F.2d 1067, 1068-72 (6th Cir. 1989) (manufacturing and possessing with intent to deliver
the same marijuana are separate offenses under federal statute which, in relevant part, disjunctively
made it unlawful for any person "to manufacture, distribute or dispense, or possess with intent to
manufacture, distribute, or dispense, a controlled substance"); (12) United States v. Zamora, 784 F.2d
1025, 1029 (10th Cir. 1986) (same with respect to  manufacturing and possessing with intent to
deliver the same methamphetamine and also stating that police seized a small plastic bag containing
about 1/4 gram of methamphetamine and "3 bottles full of a sludge-like liquid containing
methamphetamine"); see also Lopez, 108 S.W.3d at 301 (considering it persuasive that its holding
"also comports with those of federal courts construing the analogous federal controlled substance
statute"). (13)
	Appellant acknowledges that the "Blockburger test, standing alone, lends credence to the
State's argument that [appellant] was convicted of two separate offenses" and that this "conclusion
would appear to be bolstered by the federal Circuit Court cases cited by the State." (14)  Appellant
nevertheless argues that he cannot be convicted and punished for manufacturing and also for
possessing with intent to deliver the same controlled substance under this Court's decision in Ervin
which recognizes that, even if two offenses are not the same under Blockburger's rule of statutory
construction, this rule of statutory construction "cannot authorize two punishments where the
legislature clearly intended only one."  See Ex parte Ervin, 991 S.W.2d 804, 807 (Tex.Cr.App.
1999). (15)
	The issue then is whether the Legislature clearly did not intend for a defendant to be
convicted and punished for manufacturing and also for possessing with intent to deliver the same
controlled substance in a single act or transaction.  In Ervin, this Court held that the Legislature
clearly did not intend for a defendant to be convicted and punished for manslaughter and also for
intoxication manslaughter of the same victim during the same traffic accident in 1995 despite these
two offenses not being the same under Blockburger.  See Ervin, 991 S.W.2d at 806, 817.  In Ervin,
this Court noted that manslaughter and intoxication manslaughter clearly were alternative means of
committing the same offense prior to September 1, 1994, and that subsequent legislative changes to
the applicable statutes did not intend to change this.  See Ervin, 991 S.W.2d at 814-17. (16)  This Court
also found it persuasive that the "vast majority of jurisdictions" hold "that variants of murder
contained within the same statutory section are the same offense for double jeopardy purposes when
the same victim is involved."  See Ervin, 991 S.W.2d at 815.  This Court also noted that
manslaughter and intoxication manslaughter are result-of-conduct crimes that both focus on the
death of an individual.  See Ervin, 991 S.W.2d at 816.  This Court in Ervin said:
	Finally, manslaughter and intoxication manslaughter have a common focus: the death
of an individual.  Both crimes are result of conduct crimes with death being the
result.  Because a person can die only once, two result-of-conduct homicide offenses
involving the same victim must necessarily involve the same result.  Given that the
result is the focus of these offenses, the sameness of the result is some indication that
the Legislature did not intend to impose multiple punishments.

Id.  (Emphasis in original).

	We believe that this case is clearly distinguishable from Ervin.  We are not aware of any prior
law (statutory or case law), and appellant cites none, that has ever treated manufacturing and
possessing with intent to deliver the same controlled substance as alternative means of committing
a single offense. (17)  Moreover, these crimes do not have a common "focus."  The focus of the
manufacturing offense is on the production of a controlled substance while the focus of the
possession-with-intent-to-deliver offense is on delivering what has been manufactured.  In addition,
appellant has not cited to any cases, and we have found none, holding that manufacturing and
possessing with intent to deliver the same controlled substance are the "same" for double jeopardy
purposes.  The cases that we have found are to the contrary.  See Miller, 870 F.2d at 1067; Zamora,
784 F.2d at 1029; see also Gore, 357 U.S. at 388-90 (construing applicable federal drug statutes to
authorize multiple convictions for a single drug sale and noting that if "the legislation reveals
anything, it reveals the determination of Congress to turn the screw of the criminal
machinery-detection, prosecution and punishment-tighter and tighter.").  We have found no
indication that the Legislature has clearly intended only one conviction and punishment for
manufacturing and possessing with intent to deliver the same controlled substance during the same
act or transaction. (18)
	Judge Cochran's concurring opinion addresses only the alternative holding in this opinion
that appellant's "simultaneously" manufacturing and possessing with intent to deliver the same
methamphetamine does not violate double-jeopardy principles. (19) See Concurring Op. at 1 (double
jeopardy principles "prohibit two convictions for simultaneously manufacturing and possessing with
intent to deliver the same container of controlled substance").  However, the other and primary
holding in this opinion is that appellant's manufacture of and his subsequent possession with intent
to deliver the same methamphetamine were separate and discrete acts with each act a different
bargain with a different impulse which the Legislature intended to treat as separate offenses under
Section 481.112(a).  See supra at 11-12; see also Concurring Op. at 2 ("Two distinct acts equal two
violations of section 481.112").  The chemist's testimony clearly shows that appellant's manufacture
of all of the methamphetamine in this case and his subsequent possession with intent to deliver this
methamphetamine were separate, and not simultaneous, acts.
	[BUDGE]: You mix pseudoephedrine, iodine, red phosphorus together-and typically
it's heated in some type of container on a hot plate.  And once you do this, you
actually create methamphetamine from the pseudoephedrine.  I mean, that's how
simple it really is.  It's a one-step-type thing. (20)

	And then from there, there's a series of procedures that you use to get rid of the
iodine and the red phosphorous [sic] cause you don't want those in your finished
product.  And there's an extraction procedure to get rid of those.  Once you get rid
of those, you have to convert your methamphetamine into a usable product.  And it's
typically turned into a water-soluble salt using hydrochloric acid.

	The concurring opinion claims that the alternative holding in this opinion is inconsistent with
several other states that, according to the concurring opinion, have concluded that "the simultaneous
act of manufacturing and possessing (with or without the intent to deliver) the same quantum of
controlled substance is a single offense, not multiple offenses, for double jeopardy purposes."  See
Concurring Op. at 7.  To support this, the concurring opinion cites to several cases in footnote 14
of its opinion. (21)  None of these cases, however, hold that simultaneously manufacturing and
possessing with intent to deliver the same controlled substance is a single offense.  These cases
hold that simultaneously manufacturing and possessing the same controlled substance is a single
offense essentially because the latter (possession) is a lesser-included offense of the former
(manufacturing). (22) Possession with intent to deliver a controlled substance, however, is not a
lesser-included offense of manufacturing the same controlled substance because under Blockburger
each requires proof of a fact which the other does not.  See Miller, 870 F.2d at 1071 ("The offense
of possession with intent to distribute undoubtedly can be proved without any proof of manufacture
of that substance.  Furthermore, the offense of manufacturing, while likely involving proof of
possession, does not require any proof regarding an intent to distribute the substance. . . . Thus, each
statutory offense requires proof of an additional fact which the other does not."); Zamora, 784 F.2d
at 1029 ("courts have uniformly held that manufacture and possession with intent to distribute are
distinct offenses for which different facts must be proven").
	The concurring opinion dismisses these "few federal cases" (i.e., Miller and Zamora) that
support the alternative holding in this opinion apparently because they applied a "strict Blockburger
elements test."  See Concurring Op. at 8-9 (Blockburger is merely a rule of statutory construction
and "is not a shibboleth that defines double jeopardy"). (23)  The alternative holding in this opinion,
however, did not apply "a strict Blockburger elements test" or rely solely on Blockburger as "a
shibboleth that defines double jeopardy."  Upon concluding that manufacturing and possessing with
intent to deliver the same controlled substance are not the "same" under Blockburger, (24) the analysis
in support of the alternative holding in this opinion then conducted the legislative-intent analysis
required by settled case law such as Ervin.  See supra at 15-17 (issue is whether the Legislature
clearly did not intend for a defendant to be convicted and punished for manufacturing and also for
possessing with intent to deliver the same controlled substance in a single act or transaction and
concluding that there is no indication that the Legislature has clearly intended that these offenses are
the same); see also Whalen v. United States, 445 U.S. 684, 693 (1980) (when two simultaneously
committed statutory offenses are not the "same" under Blockburger, consecutive sentences are
permitted unless Congress "expressly provides otherwise;" and, where these offenses are the "same"
under Blockburger, consecutive sentences are not permitted unless "specially authorized by
Congress"). (25)
	Though claiming that double jeopardy principles "prohibit two convictions for
simultaneously manufacturing and possessing with intent to deliver the same container of controlled
substance," (26) the concurring opinion would nevertheless affirm appellant's convictions.  Noting that
"[a]ppellate courts are not bound by prosecutorial theories when deciding whether the trial record
establishes a double jeopardy violation," the concurring opinion would affirm appellant's convictions
based on a theory, fabricated for the first time on discretionary review, that the two different
containers or caches of methamphetamine weighing more than 4 grams are separate offenses (this
has come to be known as the "multiple beaker" theory of liability).  See Concurring Op. at 3-4, 11
(under this "multiple beaker" theory, "appellant could have been convicted of two counts of
manufacturing methamphetamine, two counts of possessing methamphetamine with the intent to
deliver it, or one count of each"). (27)  Relying on this Court's decision in Gonzalez v. State, (28) the
concurring opinion would decide that, since appellant has not shown that these two caches of
methamphetamine were simultaneously manufactured, then appellant has failed to show that a
double-jeopardy violation is "clearly apparent" on the face of the record.  See id.    
 Gonzalez does not support this.  In Gonzalez, Count I of the defendant's indictment charged
aggravated robbery in three separate paragraphs alleging alternative means of committing this
offense.  See Gonzalez, 8 S.W.3d at 640-41.  Count II of the defendant's indictment charged injury
to an elderly individual in a single paragraph.  See id.  These counts were prosecuted in a single
proceeding and were actually submitted to the jury as charged.  See id.  The jury convicted the
defendant of both offenses in a general verdict.  See id.  The defendant claimed for the first time on
appeal that it was possible that these convictions violated double-jeopardy principles "because the
injury to an elderly individual offense is a lesser included offense of the aggravated robbery offense
as set out in paragraphs one and three and the jury's general guilty verdict of aggravated robbery
could have rested on one of these paragraphs."  See id.  (Emphasis in original).  This Court decided
that the defendant could not raise this claim for the first time on appeal because any double jeopardy
violation was not "clearly apparent" on the face of the record.  See Gonzalez, 8 S.W.3d at 643.
	This case is distinguishable from Gonzalez as it is clearly apparent on the face of this record
that the "multiple beaker" theory was not submitted to the jury and the jury convicted appellant for
manufacturing and also for possessing with intent to deliver one undifferentiated cache of
methamphetamine.  See Concurring Op. at 3 (also noting that "the State treated the ['multiple
beakers'] as one undifferentiated cache of methamphetamine at trial"); Guerrero, 271 S.W.3d at 318
(also noting that appellant was convicted for manufacturing and also for possessing with intent to
deliver "the same cache of methamphetamine").  Since it is clearly apparent on the face of this record
that appellant's convictions for these offenses were based on the same undifferentiated cache of
methamphetamine, the concurring opinion would have to decide that these convictions violate
double jeopardy principles.  See Concurring Op. at 1 ("double jeopardy principles prohibit two
convictions for simultaneously manufacturing and possessing with the intent to deliver the same
container of controlled substance").
	Finally, the concurring opinion cites no authority to support its assertion that "[a]ppellate
courts are not bound by prosecutorial theories when deciding whether the trial record clearly
establishes a double-jeopardy violation."  And this Court, following United States Supreme Court
case law, has held that "due process prevents an appellate court from affirming a conviction based
upon legal and factual grounds that were not submitted to the jury."  See Wooley v. State, 273 S.W.3d
260, 268 (Tex.Cr.App. 2008).  This Court, therefore, could not, consistent with due process, affirm
appellant's convictions by fabricating a "multiple beaker" theory for the first time on discretionary
review even though, according to the concurring opinion, such a theory does not violate double
jeopardy principles.  See id. (29)
	The portion of the judgment of the court of appeals vacating appellant's manufacturing
conviction is reversed.  The remainder of its judgment is affirmed.
									Hervey, J.
Delivered: December 9, 2009
Publish
1. 	No claim is made in this case that the methamphetamine in the two-layered solution in each
container does not meet the Health and Safety Code definition of "controlled substance."  See §
481.002(5), Tex. Health & Safety Code ("controlled substance" is a substance listed in Penalty
Group 1 and includes "the aggregate weight of any mixture, solution, or other substance containing
a controlled substance").  Methamphetamine is listed as a Penalty Group 1 controlled substance.  See
§ 481.102(6), Tex. Health & Safety Code.
2. 	The State argued:

	And this was the one that the lab technician told you tested positive at 74.62 grams
of methamphetamine, clearly, between four and 200 grams at that level that we're
dealing with here in this case.
3. 	We note that the State could not rely solely on the container with 1.34 grams of
methamphetamine as a separate offense since all three charged offenses involved a quantity of
methamphetamine of more than 4 grams.
4. 	The State conceded in the court of appeals that appellant's conviction for possessing more
than 4 but less than 200 grams of methamphetamine (count 2 in cause number 2006-CR-4524)
violated double-jeopardy principles because this is a lesser-included offense of possession with intent
to deliver more than 4 but less than 200 grams of methamphetamine (count 1 in cause number 2006-CR-4524).  The court of appeals set aside the possession conviction on that basis.  If the
methamphetamine in each of the three containers was prosecuted as separate offenses, then the
former would not have been a lesser-included offense of the latter.
5. 	108 S.W.3d 293 (Tex.Cr.App. 2003).
6. 	The State made no claim that the court of appeals should affirm appellant's manufacturing
and possession-with-intent-to-deliver convictions under an each-container-is-a-separate-offense
theory of liability.
7. 	See Blockburger v. United States, 284 U.S. 299, 302 (1932); see also Manrique v. State, 994
S.W.2d 640, 645-46 (Tex.Cr.App. 1999) (McCormick, P.J., concurring).
8. 	Presiding Judge Keller filed a concurring opinion in Lopez criticizing the "continuum"
language in the majority opinion.  See Lopez, 108 S.W.3d at 302-03 (Keller, P.J., concurring in the
court's judgment).  Presiding Judge Keller's concurring opinion expressed the view that manufacture
and subsequent delivery of the same controlled substance are clearly two separate offenses under
Section 481.112(a) but that the majority's continuum language would require a decision that they
are one offense.  See id.
9. 	We further note that there are other provisions in the Health and Safety Code making it illegal
to possess various chemicals and other items used in the manufacturing process of various drugs
including methamphetamine.  See § 481.124, Tex. Health & Safety Code (defining offense of
possession or transport of certain chemicals with intent to manufacture controlled substance); §
481.1245, Tex. Health & Safety Code (defining offense of possession or transport of anhydrous
ammonia; use or tampering with equipment); § 481.136, Tex. Health & Safety Code (defining
offense of unlawful transfer or receipt of chemical precursor); § 481.137, Tex. Health & Safety
Code (defining offense of transfer of precursor substance for unlawful manufacture); § 481.138,
Tex. Health & Safety Code (defining offense of unlawful transfer or receipt of chemical
laboratory apparatus); § 481.138, Tex. Health & Safety Code (defining offense of transfer of
chemical laboratory apparatus for unlawful manufacture).  We take this statutory scheme as another
indication that the Legislature has not intended to treat manufacture and possession with intent to
deliver the same controlled substance as only one offense and that the Legislature considers the
"impulse" underlying manufacture as very different from the "impulse" underlying possession with
intent to deliver.
10. 	We disagree with the State that the focus of manufacturing a controlled substance is on the
production of a controlled substance "until a finished product [is] obtained" and that the focus of
possession with intent to deliver is on "possession of a finished product" with intent to deliver it. 
This does not, in this case, comport with the Health and Safety Code definitions of "controlled
substance" and "manufacture" and would require a decision that appellant did not commit either
manufacture or possession with intent to deliver a controlled substance.  See § 481.002(5) (defining
"controlled substance" as a substance listed in Penalty Group 1 and includes "the aggregate weight
of any mixture, solution, or other substance containing a controlled substance"); § 481.002(25), Tex.
Health & Safety Code (defining "manufacture" to mean the production of a controlled substance
"directly or indirectly by extraction from substances of natural origin, independently by means of
chemical synthesis, or by a combination of extraction and chemical synthesis").
11. 	See also Littrell v. State, 271 S.W.3d 273, 276 (Tex.Cr.App. 2008) ("The traditional indicium
of . . . legislative intent is the so-called 'same elements' test of Blockburger v. United States. 
According to that test, it should be presumed that the Legislature did not regard two statutorily
defined offenses to be the same if, 'each provision requires proof of a fact which the other does not.' 
However, for purposes of multiple-punishments analysis, the Blockburger test is only a tool of
statutory construction-and not even an exclusive one.  An accused may be punished for two offenses
that would be regarded as the same under a Blockburger analysis if the Legislature has otherwise
made manifest its intention that he should be.") (footnotes omitted); Patterson v. State, 152 S.W.3d
88, 92-94 (Tex.Cr.App. 2004) (Hervey, J., concurring) (in determining whether a defendant may be
convicted and punished in the same proceeding for separate statutory offenses committed by the
same act, if these separate statutory offenses are the "same" under Blockburger, then multiple
convictions and punishments may not be imposed unless the Legislature has clearly provided
otherwise, but, if these separate statutory offenses are not the "same" under Blockburger, then it is
generally presumed that multiple convictions and punishments may be imposed unless the
Legislature has clearly provided otherwise).
12. 	We also note that Miller rejected the defendant's argument that the rule of statutory
construction in Blockburger should not apply because "Congress placed the manufacturing and
possession with intent to distribute offenses into one subsection" as these offenses are defined in
Section 481.112(a).  See Miller, 870 F.2d at 1071-72.
13. 	See also Gore v. United States, 357 U.S. 386, 388-90 (1953) (5-4 decision rejecting claim,
in case involving three convictions and three consecutive sentences for one act of violating three
separate drug statutes, that Blockburger should be overruled and also stating that what "is more to
the point about the Blockburger decision is that the unanimous Court that rendered it then included
three Justices conspicuous for their alertness in safeguarding the interests of defendants in criminal
cases and in their insistence on the compassionate regard for such interests"). 
14. 	Appellant cites no federal Circuit Court cases to the contrary, nor have we found any.  We
have found cases deciding that simultaneously manufacturing and possessing the same
methamphetamine are the same under Blockburger.  See, e.g., Beaty v. State, 125 S.W.3d 196, 210-12 (Ky. 2003) (when defendant simultaneously manufactures and possesses the same
methamphetamine, the possession is a lesser-included offense of the manufacture and these offenses
are the same under Blockburger because a defendant cannot manufacture methamphetamine without
also possessing it); Patton v. State, 35 P.3d 124, 131 (Co. 2001) (same but also noting that "a
defendant may be convicted lawfully of both manufacture and possession of a controlled substance
if the defendant is convicted of possessing the substance during one time period and manufacturing
it during another time period, or separate transactions of possession and manufacture in the same
time period"); but see State v. Davis, 72 P.3d 1134, 1137-39 (Wash. Ct. App. 2003) (declining to
follow Patton because "a defendant can engage in methamphetamine manufacturing without
possessing, actually or constructively, the controlled substance that is the final product").  These
cases do not apply here because this is a manufacture and possession-with-intent-to-deliver case.
15. 	See also Patterson, 152 S.W.3d at 92-94 (Hervey, J., concurring) (in determining whether
a defendant may be convicted and punished in the same proceeding for separate statutory offenses
committed by the same act, if these separate statutory offenses are the "same" under Blockburger,
then multiple convictions and punishments may not be imposed unless the Legislature has clearly
provided otherwise, but, if these separate statutory offenses are not the "same" under Blockburger,
then it is generally presumed that multiple convictions and punishments may be imposed unless the
Legislature has clearly provided otherwise).
16. 	Before September 1, 1994, reckless homicide (which constitutes the offense of manslaughter
under the current Penal Code) and intoxication homicide (which constitutes the offense of
intoxication manslaughter under the current Penal Code) were alternative means in the same statute
of committing the offense of involuntary manslaughter (which is no longer an offense under the
current Penal Code).  This is very different from Section 481.112(a), which makes it an offense for
a person to "manufacture[], deliver[], or possess[] with intent to deliver" a controlled substance. 
Section 481.112(a) clearly does not make manufacturing, delivering or possessing with intent to
deliver alternative means of committing a single offense (e.g., generally engaging in the drug
business). 
17. 	We note that the 1973 Penal Code made it an offense for a person to "manufacture[],
deliver[], or possess[] with intent to manufacture or deliver" a controlled substance.  See Art. 4476-15, § 4.03(a), Acts 1973, 63rd Leg., ch. 429.  Before this, it was unlawful for any person to
"manufacture, possess, have, control, sell, prescribe, administer, dispense, compound, offer to sell,
or offer to buy any narcotic drug."  See Vernon's Ann. P.C., Arts. 725b to 725d.   
18. 	Appellant claims it is significant that the title of Section 481.112(a) commences with the
word "Offense" instead of "Offenses."  Appellant claims that this "indicates the intent to treat the
proscribed behavior as alternative means of committing a single offense."  Appellant does not
indicate what this single offense would be called (manufacture, delivery or something else).  We also
note that the Legislature has expressly provided that the title of a statute "does not limit or expand
the meaning of a statute."  See § 311.024, Tex. Gov't Code.
	Appellant also claims it is significant that the Legislature has met twice since our decision
in Lopez without making any changes to Section 481.112(a).  Appellant claims that this "gives rise
to the supposition that, had the Legislature intended § 481.112 to define more than one offense, it
would have amended the statute to reflect such intent during the post-Lopez 2005 and 2007
legislative sessions."  See Lopez, 108 S.W.3d at 296 n.11.  This Court's decision in Lopez, however,
did not decide that Section 481.112(a) defined one offense.  Post-Lopez legislative silence has no
bearing on the question presented in this case.
19. 	See supra at 12 ("Assuming that appellant's 'manufacture and possession with intent to
deliver were one and the same act under the facts of this case,' we would still reject his double-jeopardy claim.").
20. 	Appellant's act of manufacturing a controlled substance (methamphetamine) was complete
at this point in time.  See § 481.002(5), Tex. Health & Safety Code  ("controlled substance"
means a substance listed in Penalty Group 1 and includes "the aggregate weight of any mixture,
solution, or other substance containing a controlled substance"); § 481.002(25), Tex. Health &
Safety Code ("manufacture" means the production of a controlled substance "directly or indirectly
by extraction from substances of natural origin, independently by means of chemical synthesis, or
by a combination of extraction and chemical synthesis"); Supra at 6 n.1 and at 12 n.10.  Appellant's
subsequent act of possessing with intent to deliver this methamphetamine was a new step or bargain
motivated by a different impulse that occurred after the original impulse to manufacture this
methamphetamine even though appellant was to perform "a series of procedures" on the two-layered
solutions to "convert the methamphetamine into a useable product."  See supra at 11-12; Lopez, 108
S.W.3d at 300-01.
	The concurring opinion asserts that each of the two containers that contained more than 4
grams of methamphetamine "was in a different stage of the manufacturing process."  See Concurring
Op. at 9-10.  The concurring opinion further states that the container with 74.62 grams "was seized
while it was at an earlier stage of the methamphetamine manufacturing process than the two-layered
liquid in the Dr. Pepper bottle" containing 4.49 grams of methamphetamine.  See id.
	The portions of the record set out above and on pages two through six of this opinion do not
support an assertion that these two containers were "in a different stage of the [methamphetamine]
manufacturing process."  These portions of the  record show that the methamphetamine in the two-layered solution in each of these containers had already been manufactured under the Health and
Safety Code definition of "manufacture" in § 481.002(25) and that the methamphetamine
manufacturing process was already complete when the police seized these containers.
21. 	One of these cases is the Colorado Supreme Court's decision in Patton, which is also cited
in footnote 14 of this opinion.  See Concurring Op. at 7 n.14 and at 8 n.15.  In Patton, the defendant
was convicted for manufacturing and also for possessing the same methamphetamine after pleading
guilty to an information that, according to the majority opinion, "contained no allegation other than
that Patton possessed [methamphetamine] in connection with manufacturing it."  See Patton, 35 P.2d
at 127-28.  In deciding that Patton pled guilty "to both the greater and lesser included offenses for
the same transaction," Patton also noted that a "different case would have been presented if the
counts to which Patton pleaded guilty recited that the period of the possession exceeded the period
of the manufacture or that Patton possessed the controlled substance independently of his
manufacture of it . . . .  See Patton, 35 P.2d at 133 and at 131 ("a defendant may be convicted
lawfully of both manufacture and possession of a controlled substance if the defendant is convicted
of possessing the substance during one time period and manufacturing it during another time
period").  In this case, the evidence shows that appellant's "period of the possession [with intent to
deliver] exceeded the period of the manufacture" and that appellant "possessed [with intent to
deliver] the [methamphetamine] independently of his manufacture of it."  See Patton, 35 P.2d at 133. 
Patton does not support the position set out in the concurring opinion and actually supports the
primary holding in this case that appellant manufactured and subsequently possessed with intent to
deliver the same methamphetamine by separate acts.
22. 	See also supra at 14-15 n.14 (also citing cases deciding that simultaneously manufacturing
and possessing the same controlled substance are the same under Blockburger and distinguishing
these cases on the basis that this is a manufacture and possession-with-intent-to-deliver case).
23. 	It should be noted that the author of the concurring opinion also authored Lopez, which found
it persuasive that its holding comported "with those of federal courts construing the analogous
federal controlled substance statute."  See Lopez, 108 S.W.3d at 301.  Apparently it is not so
persuasive as it was in Lopez that the alternative holding in this opinion also comports "with those
of federal courts construing the analogous federal controlled substance statute."
24. 	See Miller, 870 F.2d at 1071; Zamora, 784 F.2d at 1029.
25. 	Accord Ball v. United States, 470 U.S. 856, 861 (1985) (assumption underlying the
Blockburger rule is that Congress ordinarily does not intend to punish the "same" offense under two
different statutes); Littrell, 271 S.W.3d at 276; Ervin, 991 S.W.2d at 807; Patterson, 152 S.W.3d at
92-94 (Hervey, J., concurring); Manrique, 994 S.W.2d at 645-46 (McCormick, P.J., concurring).
26. 	It should be noted that the concurring opinion does not cite a single case holding that the
simultaneous manufacture and possession with intent to deliver the same controlled substance is a
single offense.
27. 	The container weighing 1.34 grams could not be used to support this "multiple beaker"
theory since all three charged offenses involved a quantity of methamphetamine weighing more than
4 grams.  Under a "multiple beaker" analysis, it would seem that the concurring opinion might have
to address which one of these three offenses a jury would have to acquit appellant of.
28. 	8 S.W.3d 640, 643 (Tex.Cr.App. 2000).
29. 	The concurring opinion's "multiple beaker" theory of liability would also support a decision
that each individually wrapped package of methamphetamine in a bundle of other individually
wrapped packages of methamphetamine is a separate offense.  This opinion does not decide that
question.